Case 3:20-cv-00629-BJD-JRK Document 26 Filed 07/10/20 Page 1 of 3 PageID 723




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


DELAINE SMITH, BRIAUNA
BOSWORTH, SHARRONA
BRIGHTMAN, and ELIZABETH
MULRONEY,

             Plaintiffs,

v.                                                      Case No. 3:20-cv-629-J-39JRK

SHERIFF MIKE WILLIAMS, in his
official capacity as Sheriff of the
Consolidated City of Jacksonville,
Florida, J. H. WING, individually, F.
CANNADAY, individually, D. D. STUHR,
individually, and C. S. JOHN,
individually,

             Defendants.
                                        /

                             NOTICE OF HEARING

      PLEASE TAKE NOTICE that the above styled cause is scheduled for a hearing

on Plaintiff’s Motion for Preliminary Injunction and Memorandum of Law (Doc. 10) on

THURSDAY, JULY 16, 2020, at 10:00 A.M., before the Honorable Brian J. Davis,

United States District Judge in the United States Courthouse Courtroom No. 12C,

Twelfth Floor, 300 North Hogan Street, Jacksonville, Florida 32202. The hearing will be

held in person, telephonically, and by video teleconferencing using Zoom. Because of

public health concerns (See In re The National Emergency Declared on March 13,

2020, Case No. 8:20-mc-25 D.E. 2) (M.D. Fla. June 29, 2020) (holding that the present

“pandemic remains a national public health emergency”) (Merryday, C.J.)), only
Case 3:20-cv-00629-BJD-JRK Document 26 Filed 07/10/20 Page 2 of 3 PageID 724




essential court personnel, the parties, and their counsel (“case participants”), may be

physically present in the courtroom.1

       The Court will activate the video conference at 9:50 a.m. to allow viewing

promptly at 10:00 a.m. The Courtroom Deputy will email the Zoom video conference

invitation with the link, meeting ID, and password to counsel of record using the email

addresses listed on the Court’s docket for this case. Individuals appearing by Zoom

shall dress in appropriate court attire and appear in front of an appropriate professional

background.

       To reduce background audio interference, all case participants appearing

remotely must keep themselves muted if they are not speaking. When a case

participant speaks, the participant must first identify themselves so the court reporter

can accurately report the proceedings.

       Observers are permitted to attend by telephone ONLY. The teleconferencing

number is 1-888-684-8852. The access code is 3809220. The security code is 0716.

Please call in at least 10 minutes before the scheduled hearing. Observers will be

muted for the entire hearing.

       Persons granted remote access to this hearing are hereby reminded that under

Local Rule 4.11(a)(2), United States District Court, Middle District of Florida, “the taking

of photographs, the operation of recording or transmission devices, and the




1
 The parties shall alert the Court as to whether the parties or counsel will appear
physically or remotely on or before July 14, 2020, by emailing the Courtroom Deputy at
chloe_swinton@flmd.uscourts.gov. To the extent that anyone appears physically, they
shall wear a face mask covering their nose and mouth and comply with social distancing
measures. See In re Coronavirus Public Emergency, Case No. 3:20-mc-5 D.E. 2 (M.D.
Fla. June 16, 2020).


                                            -2-
Case 3:20-cv-00629-BJD-JRK Document 26 Filed 07/10/20 Page 3 of 3 PageID 725




broadcasting or televising of proceedings in any courtroom or hearing room of this

Court, or the environs thereof, either while the Court is in session or at recesses

between sessions when Court officials, attorneys, jurors, witnesses or other persons

connected with judicial proceedings of any kind are present, are prohibited.” Violation of

these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any

other sanctions deemed necessary by the Court.

       DONE and ORDERED in Jacksonville, Florida this 10th day of July, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            -3-
